Citation Nr: 0500487	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-31 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for post-
traumatic stress disorder. 

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in March 2004.  A transcript 
of this hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has asserted that during service, a close friend 
died after switching duty assignments with the veteran.  A VA 
examiner has diagnosed the veteran with post-traumatic stress 
disorder and has linked the diagnosis to the stressor 
asserted by the veteran.  The veteran has asserted that the 
friend who died was in the same unit as the veteran, and that 
he died on April [redacted], 1967.  The AOJ has not attempted to 
verify this stressor, however.  The veteran provided the name 
and date of death.  It is not established whether they served 
together although the servie numbers are similar.  
Accordingly, this case is hereby REMANDED for the following 
action:

Request verification, from the 
appropriate source, that the veteran's 
friend, [redacted],[redacted], [redacted],  was in the 
same unit as the veteran.  The veteran's 
service records indicate that the veteran 
was in 6200 OMS, Clark AB, PI, and 29 
Troop Carrier Sq, Clark AB, PI during 
April 1967. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




